Name: Council Decision (EU) 2018/1047 of 16 July 2018 on the signing, on behalf of the Union, of the Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Singapore, of the other part
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  cooperation policy;  European construction
 Date Published: 2018-07-26

 26.7.2018 EN Official Journal of the European Union L 189/2 COUNCIL DECISION (EU) 2018/1047 of 16 July 2018 on the signing, on behalf of the Union, of the Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Singapore, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 212, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 25 November 2004, the Council authorised the Commission to negotiate a Partnership and Cooperation Agreement with the Republic of Singapore (the Agreement). (2) The negotiations were concluded and the Agreement was initialled on 14 October 2013. (3) The Agreement should be signed, subject to its conclusion at a later date. It is accompanied by a Side Letter, forming an integral part of the Agreement, which should be signed at the same time as the Agreement, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Singapore, of the other part, and of the Side Letter attached to the Agreement is hereby authorised, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement and the Side Letter attached to the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the day following that of its adoption. Done at Brussels, 16 July 2018. For the Council The President F. MOGHERINI (1) The text of the Agreement will be published together with the decision on its conclusion.